Citation Nr: 1812620	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in St. Petersburg, Florida certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the St. Petersburg RO.

In June 2016 and August 2017, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  The Veteran's hypertension is not directly related to service nor caused or aggravated by his service-connected disabilities.

2.  The Veteran's obesity was not a substantial factor in causing his hypertension, and is unrelated to his service-connected PTSD or service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309(e), 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his hypertension condition is the result of or had its onset in service.  Alternatively, the Veteran contends that either his service-connected diabetes mellitus or PTSD caused or aggravated his hypertension. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  

A current diagnosis has been established; thus, the remaining question before the Board is whether the Veteran's hypertension arose in service or is otherwise related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.
I.  Direct Service Connection

The Veteran's service treatment records, including the separation examination, do not contain any complaints, treatment, findings or diagnoses consistent with hypertension.  During service, the Veteran's blood pressure measured 120/80 and 114/80 in December 1966 and May 1970, respectively.  The first post-service reports of hypertension appeared in February 1994.  The earliest evidence of post-service treatment for hypertension is found in a July 2007 private treatment record from Acton Medical.  There, the clinician noted a history of hypertension, but the record did not indicate the onset of hypertension. 

Here, there is no competent medical opinion of record establishing a relationship between the Veteran's hypertension and service.  A July 2016 VA examiner opined that that the Veteran's hypertension is less likely than not related to his military service.  As support, the examiner cited service treatment records, which are void of complaints and symptoms of hypertension.  In addition, the examiner noted that the Veteran's first post-service treatment reports of hypertension were dated over 20 years after separation from service. 

The Board has considered whether the Veteran's hypertension is related to in-service herbicide exposure, as he has asserted.  The Veteran cites to a National Academy of Sciences article that states that there is "limited or suggestive evidence of association between herbicide exposure and hypertension."  On remand, the Board obtained an addendum medical opinion to address the Veteran's contention.  In response to the National Academy of Sciences article, an August 2017 VA examiner dismissed the cited evidence, stating "there is no confirmed meta-analysis studies or controlled studies that provided conclusive evidence that [sic] exposure to herbicides is etiologically related to the development of hypertension."  Instead, the examiner explained that hypertension, as in this case, is caused by the thickening of the blood vessels and increase in the peripheral vascular resistance. 

To the extent that the Veteran's June 2013 and April 2016 statements are opinions as to the etiology of his hypertension, such is not competent medical evidence.  Although the Veteran is competent to report his in-service symptoms, he has not shown that he has specialized training sufficient to diagnose medical conditions or render etiological opinions.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his current hypertension, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Further, the record reveals that the Veteran has been inconsistent regarding the onset of his hypertension symptoms.  A September 2009 VA treatment record documented the Veteran's reports that his hypertension began when he was the age of twenty-four.  In contrast, a February 2010 VA examination report noted that the Veteran reported hypertension symptoms beginning ten years prior.  As the Veteran has not been a reliable historian, the Board finds that the Veteran's reports of the onset of hypertension not to be credible. 

The Board finds the July 2016 and August 2017 VA examination reports to be highly probative evidence.  Each opinion provided a thorough review of the Veteran's medical treatment records, addressed the Veteran's reports, and provided competent evidence.  In short, the preponderance of the probative evidence does not support a finding that the Veteran's hypertension is related to service.  As such the claim for service connection must be denied.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


II. Secondary Service Connection

Alternatively, the Veteran contends that either his diabetes mellitus or his PTSD caused or aggravated his hypertension.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning first to relationship between the Veteran's PTSD and hypertension, the Board finds that the opinion of the July 2016 examiner, who concluded that the Veteran's hypertension was less likely than not caused or aggravated by service-connected PTSD, is the most probative evidence of record addressing that question.  The examiner explained that essential hypertension, such as the Veteran's, does not have a clear etiology or cause.  The examiner further noted that current peer-reviewed medical literature does not support a finding that psychiatric conditions are a contributing factor even for secondary hypertension.  The examiner went on to explain that psychological conditions, including PTSD, are not documented to have any permanent effect on vascular volume and peripheral vascular resistance-the two determinants of blood pressure.  While PTSD may cause an "acute increase" in blood pressure during stress, the increases in blood pressure are acute and transitory.  He explained that the temporary nature of blood pressure rises "does not cause permanent aggravation in [h]ypertension."  As the VA examiner again provided a rationale that addressed the relevant facts and medical science, the Board finds his opinion highly probative.  Stefl, 21 Vet. App. at 124.

The only opinion that opposes the opinion of the VA examiner is again the Veteran's.  However, as was already explained, he is not competent to opine on such matters.  Layno, 6 Vet. at 469-70 (1994); Jandreau, 492 F.3d at 1377.  Thus, the preponderance of the probative evidence indicates that PTSD did not cause or aggravated the Veteran's hypertension. 

Next, the Board turns to the issue whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  In this regard, the Board finds that the July 2017 VA examiner's opinion is the most probative evidence.  There, the examiner noted that the Veteran's diagnosis of hypertension preceded his diagnosis of diabetes, in 2006.  Further, the examiner reiterated the fact that the Veteran has essential hypertension, which is a condition that does not have a clear etiology or cause.  Instead, essential hypertension is caused by the "'result of numerous genetic and environmental effects that have compounding effect on the cardiovascular and renal system. . . .'"  The examiner noted that the Veteran's family history of hypertension and obesity presented possible risk factors for essential hypertension.  As the VA examiner again provided a rationale that addressed the relevant facts and medical science, the Board finds his opinion highly probative.  Stefl, 21 Vet. App. at 124.

The only opinion that opposes the opinion of the VA examiner is again the Veteran's.  However, as was already explained, he is not competent to opine on such matters.  Layno, 6 Vet. at 469-70 (1994); Jandreau, 492 F.3d at 1377. Thus, the preponderance of the probative evidence indicates that diabetes mellitus did not cause or aggravated the Veteran's hypertension.

Lastly, the Board addresses the issue of whether the Veteran's obesity served as an "intermittent step" between the Veteran's service-connected disabilities and hypertension.

The longstanding policy of the Department of Veterans Affairs (VA) is that obesity, per se, is not a disease or injury for purposes of 38 U.S.C. §§ 1110  and 1131 and therefore may not be service connected on a direct basis, consistent with title 38, United States Code.  Nevertheless, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis pursuant to 38 C.F.R. § 3.310.  See VAOPGCPREC 1-2017.

Following the August 2017 remand, the August 2017 VA examiner issued a medical opinion specifically addressing the relationship between the Veteran's hypertension and his service-connected disabilities.  The examiner explained that "per medical literature excessive carbohydrate consumption, increased calorie consumption and not having a regular exercise routine cause weight gain."  Here, the Veteran had been gaining weight over the years after separation from service and prior to his diagnoses of PTSD (2015) and diabetes mellitus (roughly 1999).  Private treatment records between 2006 to 2011 revealed that the Veteran deviated from physicians' recommendations to restrict his calorie intake.  Further, treatment records documented the Veteran's reports that he struggled to incorporate exercise in his daily routine.  In addition, the examiner noted that the Veteran's obesity and hypertension predated the onset of the Veteran's PTSD and diabetes mellitus.  Ultimately, the examiner opined that it was less likely as not that the Veteran service-connected disabilities caused him to become obese, to include as due to  lack of exercise from either service-connect disability.  

As the VA examiner again provided a rationale that addressed the relevant facts and medical science, the Board finds his opinion highly probative.  Stefl, 21 Vet. App. at 124.

The only opinion that opposes the opinion of the VA examiner is again the Veteran's.  However, as was already explained, he is not competent to opine on such matters.  Layno, 6 Vet. at 469-70 (1994); Jandreau, 492 F.3d at 1377.  

In sum, as the more probative evidence of record establishes that the Veteran's obesity cannot be attributed to his service-connected disabilities, his claim seeking service connection for hypertension as secondary to his service-connected disabilities, with obesity as an intermediate cause, lacks merit.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claims; there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for hypertension as secondary to his service-connected disabilities is not warranted.

ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.


____________________________________________
S.C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


